Xiu Jian Sun v Min Liu (2021 NY Slip Op 06391)





Xiu Jian Sun v Min Liu


2021 NY Slip Op 06391


Decided on November 17, 2021


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 17, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

CHERYL E. CHAMBERS, J.P.
ROBERT J. MILLER
ANGELA G. IANNACCI
WILLIAM G. FORD, JJ.


2018-10554
 (Index No. 5475/17)

[*1]Xiu Jian Sun, etc., appellant, 
vMin Liu, et al., defendants, James W. Tuffin, respondent.


Xiu Jian Sun, Flushing, NY, appellant pro se.

DECISION & ORDER
In an action for unspecified relief, the plaintiff appeals from an order of the Supreme Court, Suffolk County (Martha L. Luft, J.), dated June 26, 2018. The order granted those branches of the unopposed motion of the defendant James W. Tuffin which were pursuant to CPLR 3211(a) to dismiss the complaint insofar as asserted against him and for an injunction to the extent of requiring the plaintiff to obtain prior permission of the court before commencing any new action against that defendant.
ORDERED that the appeal is dismissed, without costs or disbursements.
The Supreme Court granted those branches of the unopposed motion of the defendant James W. Tuffin which were pursuant to CPLR 3211(a) to dismiss the complaint insofar as asserted against him and for an injunction to the extent of requiring the plaintiff to obtain prior permission of the court before commencing any new action against that defendant. As no appeal lies from an order granted upon the default of the appealing party, we must dismiss the appeal (see CPLR 5511; Rodriguez-Dominguez v Blackstone Contrs., LLC, 191 AD3d 817).
CHAMBERS, J.P., MILLER, IANNACCI and FORD, JJ., concur.
ENTER:
Maria T. Fasulo
Acting Clerk of the Court